ACCEPTED
                                                                                                                                    05-13-00228-CV
                                                                                                                         FIFTH COURT OF APPEALS
                                                                                                                                    DALLAS, TEXAS
                                                                                                                                8/7/2015 8:37:26 AM
                                                                                                                                         LISA MATZ
                                                                                                                                             CLERK

                                           Cause No. 05-13-00228-CV

                                             IN THE                   FILED IN
                                   COURT OF APPEALS FOR THE 5th COURT OF APPEALS
                                FIFTH JUDICIAL DISTRICT OF TEXAS DALLAS, TEXAS
                                                               8/7/2015 8:37:26 AM
                                           AT DALLAS
                                                                                                          LISA MATZ
                                                                                                            Clerk


                           BEATRIZ PANGILINAN and
                     CAREWORKS HOME HEALTH SERVICES, INC.
                                            Appellants,

                                                               vs.

                             NARCISSA VITERBO BARDELOZA and
                                  EDUARDOBARDELOZA
                                                  Appellees.

                           Appealed from the 14th Judicial District Court of
                                       Dallas County, Texas



  RESPONSE TO THE COURT'S REQUEST FOR AN UPDATE ON THE STATUS OF
                    BANKRUPTCY PROCEEDINGS

TO THE HONORABLE JUDGE OF SAID COURT:

          COME NOW, Appellants Beatriz Pangilinan ("Pangilinan") and Careworks Horne Health

Services, Inc. ("Careworks"), and pursuant to the Court's request for an update on the status of

Ms. Pangilinan's bankruptcy proceedings, respectfully present the following:

          1.       On May 2, 2013, Ms. Pangilinan filed a voluntary petition for relief pursuant to

Chapter 11 of Title 11 of the United States Code initiating the following styled Chapter 11 cases:

Jn re: Beatriz Pangilinan, Cause No. 13-41132, in the United States Bankruptcy Court for the

Eastern District of Texas (Sherman Division).



Response to the Court's Request for an Update on the Status of Bankruptcy Proceedings Page I of 3
l:IDEFENDANTS\CareworksHomeHealth\Pleadings\D's Resp to Court Appeals Request for Status on Bankruptcy Proceedings.doc
          2.        Ms. Pangilinan's bankruptcy attorney in the cause number referenced above is

Mr. Peter C. Lewis, Scheef & Stone, LLP, 500 N. Akard, Suite 2700, Dallas, Texas 75201,

telephone number 214-706-4200.

          3.        Ms. Pangilinan's bankruptcy case is still open and pending in the United States

Bankruptcy Court for the Eastern District of Texas (Sherman Division).

          4.        However, it is currently anticipated that a final order of discharge will be entered

in Ms. Pangilinan's bankruptcy case within the next ninety (90) days.

                                                            Respectfully submitted,

                                                            WALKER BRIGHT P.C.
                                                            100 North Central Expressway, Suite 800
                                                            Richardson Texas 75080
                                                            Telephone:   (972) 744-0192
                                                            Facsimile:   (972) 744-0067




                                                            '~J?
                                                                                _,,; ..


                                                                          ·,"



                                                            Arthur L. Walker, Jr.
                                                            State Bar No. 20693900
                                                            Gerald Bright
                                                            State Bar No. 02991720
                                                            David L. Craft
                                                            State Bar No. 00790522

                                                           ATTORNEYS FOR APPELLANTS




Response to the Court's Request for an Update on the Status of Bankruptcy Proceedings Page 2 of 3
I:\DEFENDANTS\CareworksHomeHealth\Pleadings\D's Resp to Court Appeals Request for Status on Bankruptcy Proceedings.doc
                                           CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing pleading/motion was served
via facsimile, overnight mail and/or by certified mail, return receipt requested, on this 3RD day of
August, 2015.

Christopher Kalis                                                      Via Facsimile to: (214) 871-6050
5160 Village Creek Drive, Suite 100
Plano, Texas 75093
Attorney for Plaintiffs




                                                            Gerald Bright/David Craft




Response to the Court's Request for an Update on the Status of Bankruptcy Proceedings Page 3 of3
l:\DEFENDANTS\CareworksHomeHealth\Pleadings\D's Resp to Court Appeals Request for Status on Bankruptcy Proceedings.doc